Title: John Hemmings to Thomas Jefferson, 20 October 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						dear sir
						
							wnsday oct. 20. 19
							Popler forest
						
					
					i hav fenich the ballourstrating and the hanging of the Partitons doors. and bed room. I am now abut the  shetters i hav pine enough for stils and reals of 6 windowrs i have got them al radey to put togatehear that is the motison and tenionten i am now giting the in sid suff reddy we hav  anough poplar but have it to slit with the saw but as it is seaisond we reather have it for fear of scrinking that is all the pine plank we hav hear Mr yeancey sayes that he cand get  som that is enough to do the remandour I shell go on as farst as possebil—the roof has never leake is bad sence the first rain but that was vary havy but at the same time the house had bin dry on the hold it may git better of it self by weating on it awhill
					
						I am your servent
						
							John hemmings
						
					
				